Citation Nr: 0210210	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  99-08 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an increased original rating for residuals 
of an injury of Muscle Group XIV of the left medial thigh, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an original compensable rating for 
residuals of an injury of Muscle Group XIV of the left medial 
thigh, prior to November 14, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Counsel



INTRODUCTION

The veteran served on active duty from August 1972 to March 
1997.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a April 1998 rating decision of the Fort 
Harrison, Montana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which established service connection 
for a retained metal fragment above the left knee and 
assigned a noncompensable evaluation, effective April 1, 
1997.

This claim was previously before the Board and was the 
subject of a July 31, 2000, remand that sought to develop the 
evidence.  That action has been completed and this claim is 
again before the Board.

In a May 2002 rating decision the RO raised the evaluation 
for the injury to Muscle Group XIV.  The effective date of 
that decision was November 14, 2000.  However, as that grant 
does not represent a total grant of benefits sought on 
appeal, this claim for increased original rating remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  In 
addition, the veteran's claim for a compensable original 
rating prior to November 14, 2000, remains before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed and the veteran has 
been notified of the evidence necessary to substantiate his 
claim.

2.  Prior to November 14, 2000, the veteran's injury of 
Muscle Group XIV was no more than slight.

3.  As of November 14, 2000, the veteran's injury of Muscle 
Group XIV is no more than moderate.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased original 
rating, greater than 10 percent, for residuals of an injury 
of Muscle Group XIV of the left medial thigh, as of November 
14, 2000, are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 4.40, 4.45, 4.56, 4.71, Plate II, 4.71a, 
4.73, 4.118, Diagnostic Code 5314 (2001).

2.  The criteria for entitlement to an original compensable 
rating for residuals of an injury of Muscle Group XIV of the 
left medial thigh, prior to November 14, 2000, are not met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.56, 
4.71, Plate II, 4.71a, 4.73, 4.118, Diagnostic Code 5314.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001); see Holliday v. Principi, 14 Vet. App. 280, 284-
86 (2001) (holding all sections of VCAA are retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the requirements of the VCAA 
were met where the appellant was fully notified and aware of 
the type of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
the claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

There is no issue as to substantial completeness of the 
appellant's application for benefits.  See 38 U.S.C.A. 
§ 5102.  There are no outstanding records that are pertinent 
to the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The appellant has been advised of the evidence necessary to 
substantiate the claim, by means of the statement of the 
case, the supplemental statement of the case, the Board 
remand, and the RO rating decisions issued regarding the 
claim.  The veteran has also been informed of the pertinent 
provisions of the VCAA by means of the May 2002 supplemental 
statement of the case.

In an August 2000 letter the RO advised the veteran of the 
evidence needed to substantiate his claim.  The RO also 
spelled out what evidence the veteran was responsible for 
obtaining and what evidence the RO would obtain.

Therefore, the Board finds that the statutory and regulatory 
requirements with regard to notice and development of the 
claim have been satisfied.  VA has obtained all evidence that 
the appellant has indicated is pertinent to the claim and has 
satisfied the duty to assist.  See 38 U.S.C.A. § 5103A.

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The regulations as they apply to this case were 
not meant to confer any rights in addition to those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  Muscle injuries to Group XIV are evaluated 
pursuant to the criteria found in Diagnostic Code 5314 of the 
Schedule.  

Muscle Group XIV has the function of extension of the knee, 
simultaneous flexion of the hip and flexion of the knee, 
tension of fascia lata and iliotibial bend acting with Muscle 
Group XVII, in postural support of the body, and acting with 
hamstrings in synchronizing the hip and knee.  It is composed 
of the anterior thigh group to include the sartorius, rectus 
femoris, vastus extremis, vastus internus, and tensor vaginae 
femoris.  38 C.F.R. § 4.73.  Under the criteria for injuries 
of Muscle Group XIV found in Diagnostic Code 5314, a rating 
of 0 percent is warranted where the evidence shows slight 
injury of Muscle Group XIV.  A rating of 10 percent is 
warranted where the evidence shows moderate injury of Muscle 
Group XIV.  A rating of 30 percent is warranted where the 
evidence shows moderately severe injury of Muscle Group XIV.  
38 C.F.R. § 4.73.

The provisions of 38 C.F.R. § 4.56, prior to the July 1997 
revisions were as follows:

(a) Slight (insignificant) disability of 
muscles.

Type of injury. Simple wound of muscle 
without debridement, infection or effects 
of laceration.  History and complaint.  
Service department record of wound of 
slight severity or relatively brief 
treatment and return to duty.  Healing 
with good functional results.  No 
consistent complaint of cardinal symptoms 
of muscle injury or painful residuals.

Objective findings.  Minimum scar; 
slight, if any, evidence of fascial 
defect or of atrophy or of impaired 
tonus.  No significant impairment of 
function and no retained metallic 
fragments.

(b) Moderate disability of muscles.

Type of injury.  Through and through or 
deep penetrating wounds of relatively 
short track by single bullet or small 
shell or shrapnel fragment are to be 
considered as of at least moderate 
degree.  Absence of explosive effect of 
high velocity missile and of residuals of 
debridement or of prolonged infection.

History and complaint.  Service 
department record or other sufficient 
evidence of hospitalization in service 
for treatment of wound.  Record in the 
file of consistent complaint on record 
from first examination forward, of one or 
more of the cardinal symptoms of muscle 
wounds particularly fatigue and fatigue-
pain after moderate use, affecting the 
particular functions controlled by 
injured muscles.

Objective findings.  Entrance and (if 
present) exit scars linear or relatively 
small and so situated as to indicate 
relatively short track of missile through 
muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or 
impairment of muscle tonus, and of 
definite weakness or fatigue in 
comparative tests.  (In such tests the 
rule that with strong efforts, 
antagonistic muscles relax is to be 
applied to insure validity of tests.)

(c) Moderately severe disability of 
muscles.

Type of injury.  Through and through or 
deep penetrating wound by high velocity 
missile of small size or large missile of 
low velocity, with debridement or with 
prolonged infection or with sloughing of 
soft parts, intermuscular cicatrization.

History and complaint.  Service 
department record or other sufficient 
evidence showing hospitalization for a 
prolonged period in service for treatment 
of wound of severe grade.  Record in the 
file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of 
unemployability because of inability to 
keep up with work requirements is to be 
considered, if present.

Objective findings.  Entrance and (if 
present) exit scars relatively large and 
so situated as to indicate track of 
missile through important muscle groups.  
Indications on palpation of moderate loss 
of deep fascia, or moderate loss of 
muscle substance or moderate loss of 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance of muscle groups 
involved (compared with sound side) give 
positive evidence of marked or moderately 
severe loss.

(d) Severe disability of muscles.

Type of injury.  Through and through or 
deep penetrating wound due to high 
velocity missile, or large or multiple 
low velocity missiles, or explosive 
effect of high velocity missile, or 
shattering bone fracture with extensive 
debridement or prolonged infection and 
sloughing of soft parts, intermuscular 
binding and cicatrization.

History and complaint.  As under 
moderately severe (paragraph (c) of this 
section), in aggravated form.

Objective findings.  Extensive ragged, 
depressed, and adherent scars of skin so 
situated as to indicate wide damage to 
muscle groups in track of missile.  X-ray 
may show minute multiple scattered 
foreign bodies indicating spread of 
intermuscular trauma and explosive effect 
of missile.  Palpation shows moderate or 
extensive loss of deep fascia or of 
muscle substance.  Soft or flabby muscles 
in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of 
strength or endurance compared with the 
sound side or of coordinated movements 
show positive evidence of severe 
impairment of function.  In electrical 
tests, reaction of degeneration is not 
present but a diminished excitability to 
faradic current compared with the sound 
side may be present.  Visible or measured 
atrophy may or may not be present.  
Adaptive contraction of opposing group of 
muscles, if present, indicates severity.  
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone without true skin covering, in 
an area where bone is normally protected 
by muscle, indicates the severe type.  
Atrophy of muscle groups not included in 
the track of the missile, particularly of 
the trapezius and serratus in wounds in 
the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of 
an entire muscle following simple 
piercing by a projectile (progressive 
sclerosing myositis), may be included in 
the severe group if there is sufficient 
evidence of severe disability.

38 C.F.R. § 4.56 (1997).

The rating of muscle injuries were also governed by the 
principles set forth at 38 C.F.R. § 4.72 which provided in 
pertinent part:

In rating disability from injuries of the 
musculoskeletal system, attention is to 
be given first to the deeper structures 
injured, bones, joints, and nerves.  A 
compound comminuted fracture, for 
example, with muscle damage from the 
missile, establishes severe muscle 
injury, and there may be additional 
disability from malunion of bone, 
ankylosis, etc.  The location of foreign 
bodies may establish the extent of 
penetration and consequent damage.  It 
may not be too readily assumed that only 
one muscle, or group of muscles is 
damaged.  A through and through injury, 
with muscle damage, is always at least a 
moderate injury, for each group of 
muscles damaged.  This section is to be 
taken as establishing entitlement to 
rating of severe grade when there is 
history of compound comminuted fracture 
and definite muscle or tendon damage from 
the missile.  (emphasis added)

38 C.F.R. § 4.72 (1997).

The provisions of 38 C.F.R. § 4.72 were deleted in the July 
1997, revisions.

The revised provisions of 38 C.F.R. § 4.56, are as follows:

(a) An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal.  

(b) A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged.  

(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement.  

(d) Under diagnostic codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows: (1) Slight disability of 
muscles--(i) Type of injury.  Simple 
wound of muscle without debridement or 
infection.  (ii) History and complaint.  
Service department record of superficial 
wound with brief treatment and return to 
duty.  Healing with good functional 
results.  No cardinal signs or symptoms 
of muscle disability as defined in 
paragraph (c) of this section.  (iii) 
Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or 
impaired tonus.  No impairment of 
function or metallic fragments retained 
in muscle tissue.  (2) Moderate 
disability of muscles--(i) Type of 
injury.  Through and through or deep 
penetrating wound of short track from a 
single bullet, small shell or shrapnel 
fragment, without explosive effect of 
high velocity missile, residuals of 
debridement, or prolonged infection.  
(ii) History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.  
(3) Moderately severe disability of 
muscles--(i) Type of injury.  Through and 
through or deep penetrating wound by 
small high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  (iii) 
Objective findings.  Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.  (4) Severe disability of 
muscles--(i) Type of injury.  Through and 
through or deep penetrating wound due to 
high-velocity missile, or large or 
multiple low velocity missiles, or with 
shattering bone fracture or open 
comminuted fracture with extensive 
debridement, prolonged infection, or 
sloughing of soft parts, intermuscular 
binding and scarring.  (ii) History and 
complaint.  Service department record or 
other evidence showing hospitalization 
for a prolonged period for treatment of 
wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of 
this section, worse than those shown for 
moderately severe muscle injuries, and, 
if present, evidence of inability to keep 
up with work requirements.  (iii) 
Objective findings.  Ragged, depressed 
and adherent scars indicating wide damage 
to muscle groups in missile track.  
Palpation shows loss of deep fascia or 
muscle substance, or soft flabby muscles 
in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of 
strength, endurance, or coordinated 
movements compared with the corresponding 
muscles of the uninjured side indicate 
severe impairment of function.  If 
present, the following are also signs of 
severe muscle disability: (A) X-ray 
evidence of minute multiple scattered 
foreign bodies indicating intermuscular 
trauma and explosive effect of the 
missile.  (B) Adhesion of scar to one of 
the long bones, scapula, pelvic bones, 
sacrum or vertebrae, with epithelial 
sealing over the bone rather than true 
skin covering in an area where bone is 
normally protected by muscle.  (C) 
Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic 
tests.  (D) Visible or measurable 
atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy 
of muscle groups not in the track of the 
missile, particularly of the trapezius 
and serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2.  For a claim 
where the veteran has disagreed with the original rating 
assigned for his service-connected disability, it is 
necessary to determine whether he has at any time since his 
original claim met the requirements for a higher disability 
rating.  It is also necessary to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

The evidence shows that the veteran was seen December 15, 
1977, for a contusion of the left knee with possible torn 
ligament or tendon.

The veteran was seen on October 4, 1982, in service for a 
wound of the left thigh ten days prior to that date which had 
been treated and dressed in the emergency room.  There was 
slight edema with the wound outside clean and nonedematous.  
The examiner provided an assessment of a wound from a 
ricochet, which was healing with no presumptive 
complications.

A May 30, 1984, service medical record shows that the veteran 
complained of pain from the left leg shrapnel wound after 
being asymptomatic for a few years.  An August 16, 1984, 
service medical record shows that the veteran complained of 
occasional pain from the shrapnel wound.

A January 8, 1992, service medical record shows that the 
veteran was having pain walking down steps in the left knee 
from above the knee down.  There was pain on lateral stress 
and occasionally the knee locked up.  There was occasional 
numbness, but no greater than before.  Range of motion was 
full with some discomfort on the last 10 degrees to 15 
degrees of extension and on valgus stress.

A March 26, 1992, service medical record shows that the 
veteran felt uncomfortable in the knee following strenuous 
activities.  The knee was stable.  There was no atrophy.

The veteran's January 1997 service retirement examination 
notes a gunshot wound scar on the left thigh.

A May 27, 1997, VA examination shows that the veteran had a 
superficial shrapnel wound above his left knee, which was 
debrided in service, but that the veteran stated he had a 
retained fragment.  He had occasional pain in the knee and it 
had locked on him in the past.  He also had problems when he 
climbed stairs or hills because of the pain.  Cold weather 
also gave him pain.  Physical examination showed a small scar 
where shrapnel entered three inches above on the medial 
aspect of the thigh above the left knee.  Anterior drawer 
sign was negative.  Medial and lateral collateral ligaments 
were stable.  

There was a full range of motion to flexion and extension, 
pronation and supination, and no pain at the examination.  He 
stated that a piece of metal was still in his knee.  The 
examiner provided an impression of a piece of shrapnel still 
in the left knee above the knee and the inner border of the 
thigh, with the veteran feeling pain.  The accompanying VA 
radiology report showed no evidence of acute bony injury or 
significant degenerative osteoarthritic change.  Distally and 
far medially within the subcutaneous tissues was a focal area 
or irregular radiopaque foreign body material which likely 
represented shrapnel residual.  There was no evidence of 
effusion involving the knee.

A January 7, 1999, VA medical report shows that the veteran 
complained of his left knee locking with a sharp pain when 
stepping off of a loading dock.  It unlocked spontaneously 
within minutes and had not locked since.  The pain had 
diminished.  There was slight effusion with tenderness medial 
to the joint line.  It remained tender over the patella.  He 
had lost the last few degrees of extension.  The Lachman test 
was positive.  There was no pivot shift.  The left knee had 
no laxity and flexed to 135 degrees with some pain under the 
patella.  McMurray's sign was positive bilaterally.  One 
examiner suspected a possible meniscus tear.  The other 
suspected a loose body in the knee.

A January 7, 1999, VA radiology report of the left knee shows 
a shrapnel residual was noted posteromedially about the left 
knee likely lying outside the joint.  No bony or joint 
abnormality was identified.

A February 2, 1999, VA medical report shows that the veteran 
complained of occasional catches and burning over the 
patella.  There was no effusion.  The veteran had full range 
of motion with tenderness medial to the joint line.

A March 2, 1999, VA medical report shows that the veteran's 
left knee felt better with no locking.  Examination found 
slight effusion with loss of 3 degrees to 4 degrees of 
extension with pain.  There was a decrease of flexion with 
pain.  McMurray's sign was negative.  There was no ligamental 
laxity.

An April 14, 1999, VA medical report shows that the veteran's 
knee still locked and gave way.  He had lost a few degrees of 
extension.  There was slight effusion and it was very tender 
medial to the joint line.

A May 19, 1999, VA medical report shows that the veteran was 
scheduled for an arthroscopic scope, but that the knee was 
now asymptomatic, with no locking or pain.  There was full 
extension.  There was tenderness medial to the joint line.  
There was no ligament laxity.  McMurray's sign was negative.  
The surgery was canceled.

A November 14, 2000, VA ordered examination shows that the 
veteran complained of intermittent pain and intermittent 
locking of the left knee.  He described two different types 
of pain.  One was fairly frequent and was an aching or 
throbbing type of pain posteromedially in the knee.  The 
second was an occasional sharp pain in the same area.  He 
also experienced intermittent locking of the knee although he 
stated that over the last year he had only two episodes.  The 
locking occurred with the knee in full extension.  He was 
able to walk it off very quickly.  He never felt anything 
move inside the knee.  It usually occurred when he was 
stepping down onto something or going down stairs.  He had 
never had any swelling in the knee.  He didn't get any 
increased warmth in the knee.  

He did feel a lack of endurance in what he described as a 
feeling of the leg getting heavy and that he would drag it 
when he ran or walked for any prolonged period of time.  He 
had never required any external support such as canes or 
crutches.  His activities were limited in that he did have 
some problems with running or walking for long periods of 
time.  This did not prevent him from his usual work 
activities and he was essentially able to do all of his daily 
activities.

Physical examination found normal appearing lower extremities 
and a normal gait.  Visual inspection revealed a punctate 
entry wound on the medial thigh distally above the knee.  
Tenderness was noted to palpation distal to that in the area 
of the medial hamstrings.  Medial joint line tenderness was 
also noted.  There was no effusion in the knee.  

Range of motion was from 0 degrees to 130 degrees.  There was 
no instability to varus or valgus stress test in extension 
and in 30 degrees of flexion.  Anterior and posterior drawer 
signs were negative.  Lachman's test was negative.  
McMurray's test was negative.  All motor groups were 
functioning.  Sensory examination was normal.  Dorsalis pedis 
pulse was 2+.  The examiner diagnosed locking and pain in the 
left knee associated with a retained shrapnel fragment.  The 
examiner added that the symptoms that the veteran was having 
were related to his service and that the functional loss that 
resulted from flares of symptoms was relatively temporary and 
there was minimal limitation of function during the times 
when the symptoms were quiescent.  

The veteran's descriptions of pain and limitation of activity 
were supported by objective findings in that the pain was 
localized to the area where the shrapnel was present as 
illustrated by X-ray.  The examiner explained that the 
locking that was described was a different type than the type 
of locking normally seen with a torn meniscus, and that the 
veteran's locking was associated with pain rather than actual 
mechanical impingement in the knee.  The pain was secondary 
to the retained piece of shrapnel.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The current 10 percent evaluation contemplates moderate 
injury to Muscle Group XIV.  A higher evaluation requires a 
moderately severe injury.  The veteran's injury required no 
hospitalization or debridement.  Evidence does not show a 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile.  The evidence 
does not show any inability to keep up with work 
requirements, other than a single report of some difficulty 
working at a loading dock.  The most recent examination shows 
that the veteran was able to perform all daily activities and 
that the injury did not prevent him from performing work 
activities.  

The evidence does not show indications on palpation of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with sound side.  The evidence does not 
demonstrate positive evidence of impairment of strength and 
endurance compared with sound side.  The evidence shows that 
the veteran has complained of a lowered threshold of fatigue, 
but the evidence does not show complaints of loss of power, 
weakness, fatigue-pain, impairment of coordination or 
uncertainty of movement.  Therefore, the Board finds that the 
severity of the veteran's injury of Muscle Group XIV does not 
rise to the level of moderately severe.

The veteran's muscle injury of Muscle Group XIV currently, 
and as of November 14, 2000, more nearly approximates a 
moderate muscle injury.  The evidence shows a penetrating 
wound from the ricochet of a .50 caliber bullet, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  

There is a service department record of inservice treatment 
for the wound.  There is also a record of consistent 
complaint of one of the cardinal signs and symptoms of muscle 
disability, lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
thigh muscles.  The evidence does not show that the scars are 
more than small or linear, indicating a short track of the 
missile through muscle tissue.  The evidence does not show 
any loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power.  However, the evidence does 
show a lowered threshold of fatigue when compared to the 
sound side.  The veteran expresses this as the injured leg 
becoming tired and feeling heavy when he ran or walked for a 
prolonged period.  Therefore, the Board finds that from 
November 14, 2000, the veteran's injury to Muscle Group XIV 
has most nearly approximated the criteria for a moderate 
muscle injury.

Prior to November 14, 2000, the Board finds that the evidence 
demonstrated that the veteran's disability more nearly 
approximated a slight muscle injury.  The injury was a 
superficial injury that was dressed in service and the 
veteran was returned to duty.  It healed with good functional 
results and only occasional complaints of episodes of pain.  
There is no evidence of fascial defect, atrophy, or impaired 
tonus.  While there was a retained metallic fragment, the 
veteran did not complain of any of the cardinal signs and 
symptoms of muscle disability with the exception of 
occasional episodes of pain and a few episodes of locking.  
The evidence does not show complaints of loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, or uncertainty of movement prior 
to November 14, 2000.

Prior to November 14, 2000, the injury to Muscle Group XIV 
did not rise to the severity envisioned by the criteria for a 
moderate muscle injury.  The history and type of injury as 
described above, does not fall into the criteria for a 
moderate injury.  The veteran was treated briefly and 
released when the injury occurred.  The evidence does not 
show consistent complaint of one or more of the cardinal 
signs and symptoms of muscle disability, prior to November 
14, 2000.  The evidence does not show complaint of or any 
medical evidence demonstrating lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.  

There was an entrance wound and a retained foreign body, 
however, the evidence does not show loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  Therefore, the Board finds that prior to 
November 14, 2000, the veteran's muscle injury of Muscle 
Group XIV was no more than slight and did not warrant a 
compensable rating.

The Board notes that the veteran's disability has also been 
evaluated as a knee disability and as a scar.  Knee 
disabilities are evaluated pursuant to the criteria found in 
Diagnostic Codes 5256 to 5261 of the Schedule.  38 C.F.R. 
§ 4.71a.  Under those criteria, a rating of 10 percent is 
warranted where the evidence shows slight recurrent 
subluxation or lateral instability (Diagnostic Code 5257), 
symptomatic removal of semilunar cartilage (Diagnostic Code 
5259), limitation of flexion to 45 degrees (Diagnostic Code 
5260), or limitation of extension to 10 degrees (Diagnostic 
Code 5261).  

A rating of 20 percent is warranted where the evidence shows 
moderate recurrent subluxation or lateral instability 
(Diagnostic Code 5257), dislocated semilunar cartilage with 
frequent episodes of locking, pain, and effusion into the 
joint (Diagnostic Code 5258), limitation of flexion to 30 
degrees (Diagnostic Code 5260), or limitation of extension to 
15 degrees (Diagnostic Code 5261).  A rating of 30 percent is 
warranted where the evidence shows ankylosis of the knee in a 
favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees (Diagnostic Code 5256), 
severe recurrent subluxation or lateral instability 
(Diagnostic Code 5257), limitation of flexion to 15 degrees 
(Diagnostic Code 5260), or limitation of extension to 20 
degrees (Diagnostic Code 5261).  38 C.F.R. § 4.71a.

The Board finds that the veteran has not met the criteria for 
a compensable rating for a knee disability during the entire 
period for which service connection has been established.  
The evidence does not show any recurrent subluxation or 
lateral instability.  The veteran's knee ligaments are shown 
to be stable.  There was one record that noted complaints of 
the knee giving way, but all other evidence shows that the 
knee has been stable and the objective evidence has failed to 
identify any instability.  

The evidence does not show symptomatic removal of semilunar 
cartilage.  Furthermore, the evidence does not show 
limitation of flexion to 45 degrees or limitation of 
extension to 10 degrees.  Although the veteran has had a few 
measurements of limited extension by a few degrees and of 
limited flexion, these limitations have not constituted a 
compensable level of limitation of knee motion.  Therefore a 
compensable original rating prior to November 14, 2000, and 
an original rating greater than 10 percent subsequent to 
November 14, 2000, are not warranted pursuant to the criteria 
for rating of knee disabilities.

Scars are evaluated pursuant to the criteria found in 
Diagnostic Codes 7803 to 7805 of the Schedule.  38 C.F.R. 
§ 4.71a.  Under those criteria, a rating of 10 percent is 
warranted where the evidence shows a superficial scar, poorly 
nourished, with frequent ulceration (Diagnostic Code 7803) or 
a superficial scar that is tender and painful on objective 
demonstration (Diagnostic Code 7804).  Otherwise, a scar is 
rated for limitation of function of the affected part 
pursuant to Diagnostic Code 7805.  38 C.F.R. § 4.71a.

The evidence of record does not show that the veteran's scar 
is poorly nourished, frequently ulcerated, or tender and 
painful on objective demonstration.  Therefore, the Board 
finds that the veteran has not met the criteria for a 
compensable evaluation for the scar during the entire period 
for which service connection has been established.  
Therefore, his scar has been rated based upon limitation of 
function of the affected part.

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has 
considered the veteran's complaints of pain, as well as all 
evidence of record related to limitation of motion, weakened 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
compensable rating prior to November 14, 2000, and 
entitlement to a rating greater than 10 percent subsequent to 
November 14, 2000.  

The evidence shows complaints of intermittent pain and 
occasional episodes of locking prior to November 14, 2000, 
which was properly found to be noncompensable.  Subsequent to 
November 14, 2000, the evidence showed fatigability, in 
addition to complaints of pain and locking, that was 
considered in finding that a 10 percent rating was 
appropriate.  Therefore, the Board finds that limitation of 
motion, weakened motion, excess motion, incoordination, 
fatigability, and pain on motion have been adequately 
considered in assigning the veteran's disability rating.

Accordingly, the Board finds that the criteria for 
entitlement to an increased original rating, greater than 10 
percent from November 14, 2000, for residuals of an injury of 
Muscle Group XIV of the left medial thigh, are not met.  The 
Board further finds that the criteria for entitlement to an 
original compensable rating for residuals of an injury of 
Muscle Group XIV of the left medial thigh, prior to November 
14, 2000, are not met.  The preponderance of the evidence is 
against the veteran's claim for increased rating for his left 
knee and the claim is therefore denied.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.56, 4.71, 
Plate II, 4.71a, 4.73, 4.118, Diagnostic Codes 5256 to 5261, 
5314, 7803 to 7805 (2001).


ORDER

Entitlement to an increased original rating, greater than 10 
percent, for residuals of an injury of Muscle Group XIV of 
the left medial thigh, is denied.

Entitlement to an original compensable rating for residuals 
of an injury of Muscle Group XIV of the left medial thigh, 
prior to November 14, 2000, is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

